 128DECISIONSOF NATIONALLABOR RELATIONS BOARDMr.Porto,Inc. d/b/a Custom Display Studios andSign,Pictorialand Display Union Local 591,International Brotherhood of Painters and AlliedTrades, AFL-CIO,Case 7-CA-13110December 7, 1976DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, ANDWALTHERUpon a charge filed on June 23, 1976, by Sign,Pictorial and Display Union Local 591, InternationalBrotherhood of Painters and Allied Trades, AFL-CIO, herein called the Union, and duly served on Mr.Porto, Inc. d/b/a Custom Display Studios hereincalledRespondent, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 7, issued a complaint on July 2,1976, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforean Administrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on June 8, 1976,following a Board election in Case 7-RC-13130, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about June 22, 1976, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On July 16, 1976, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint and on August 2, 1976,Respondent filed an amended answer to the com-plaint.On August 12, 1976, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on August 26,1976, the Board issued an order transferring theproceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a response to Notice To Show Cause,entitled "Brief in Opposition to General Counsel'siOfficial notice is taken of the record in the representation proceeding,Case 7-RC-13130, as the term "record" is defined in Secs 102.68 and102 69(g) of the Board's Rules and Regulations,Series 8,as amended SeeLTV Electrosystenu, Inc,166 NLRB 938 (1967), enfd 388 F 2d 683 (C.A 4,227 NLRB No. 29Motion for Summary Judgment and Employer'sMotion to Dismiss Complaint."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer and amended answer to the complaintand in its response to the Notice To Show Cause,Respondent admits all factual averments of thecomplaint but denies the validity of the Union'scertification and Respondent's consequent obligationto bargain, on the basis of its objections to conductaffecting the results of the election in the underlyingrepresentationproceeding.The General Counselasserts that Respondent is endeavoring to test thevalidityof the Regional Director's certificationthrough relitigation of issues determined in therepresentation proceeding and that there are nofactual issues which would necessitate an evidentiaryhearing. We agree with the General Counsel.Review of the record herein, including that in Case7-RC-13130, discloses that, after a hearing, theRegional Director directed an election among theemployees in a production and maintenance unitstipulated and found to be appropriate. Respondentfiled a request for review of the Regional Director'sDecision and Direction of Election in which itcontested the exclusion from the unit of an employeefound to be an office clerical and the inclusion ofseveral section heads found to be nonsupervisory. Ina telegraphic order of October 20, 1975, the Boarddenied Respondent's request for review as raising nosubstantial issueswarranting review but withoutprejudice to the right of any party to challenge any ofthe section heads on the basis of supervisory status.The telegram further stated that the Board found itunnecessary to reach the issue raised as to theexclusion of the office clerical.The tally of ballots issued at the conclusion of theelection conducted on October 21, 1975, indicatedthat three ballots were cast for, and two against, theUnion, with seven ballots challenged. Respondentfiled timely objections to conduct affecting the resultsof the election in which it alleged, in substance, thattheUnion actively, or by condonation, promotedpicket line misconduct involving threats of bodilyharm to unit employees and the placing of nails inRespondent's driveway, or that, assuming,arguendo,1968),Golden Age Beverage Co,167 NLRB 151 (1967), enfd 415 F 2d 26(C A. 5, 1969),Intertype Co v. Penello,269 F Su, p. 573 (D C.Va, 1967);Follett Corp,164 NLRB 378 (1967), enfd 397 F.2d 91 (C A. 7, 1968); Sec9(d) of the NLRA,as amended CUSTOM DISPLAY STUDIOSthe Union did not promote or condone these activi-ties, the activities nevertheless constituted objection-able third party conduct. After investigation, theRegional Director ordered a hearing on the substan-tial and material factual issues raised by the challeng-es and objections.During the hearing before the Hearing Officer allchallenges were resolved by written stipulation of theparties which provided for immediate issuance of arevised tally of ballots. The revised tally disclosedthat six votes had been cast for, and three against, theUnion. On April 23, 1976, the Hearing Officer issuedhis report in which he recommended that all objec-tions be overruled and that a Certification of Repre-sentative issue in accordance with the revised tally ofballots.Respondent filed timely exceptions to thereport together with a supporting brief basicallyattacking the Hearing Officer's findings regarding thecredibility and/or competency of Respondent's wit-nesses and his recommendations. On June 8, 1976,the Regional Director issued a Supplemental Deci-sion and Certification of Representative in which headopted the Hearing Officer's recommendations,overruled Respondent's objections,2 and certified theUnion. Respondent timely filed a request for reviewof the Regional Director's supplemental decision, andthe Board, in a telegraphic communication of July 23,1976, denied Respondent's request on the groundthat it raised no substantial issues warranting review.It thus appears that Respondent is endeavoring hereto relitigate matters considered and determined in therepresentation proceeding.It is well settled -that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleginga violation of Section 8(a)(5) is not entitled torelitigate issueswhich were or could have beenlitigated in a prior representation proceeding.3 -All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and- Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichisproperly litigable in this unfair labor practiceproceeding.We shall, accordingly, grant the Motionfor Summary Judgment.42Respondent'sobjections to the election were also thesubject of anunfair labor practice charge,alleging a violationof Sec. 8(b)(1)(A) of the Act,against theUnion in Case 7-CB-3373,in which the Regional Directorrefused to issue complaint and in which the actionof theRegional Directorwas sustained upon appealto" theGeneralCounsel. In overruling theobjections,the RegionalDirector foundthat the objectionable conduct, even129On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS,OF RESPONDENTRespondent is a Michigan'corporation with itsprincipal office and place of business in Detroit,Michigan,where it is engaged in the manufacture,sale,and distribution of signs and advertising dis-plays.During the past calendar year,Respondentpurchased and received at itsDetroit,Michigan,place of business goods and materials valued inexcess of$250,000,of which goods and materialsvalued in excess of $50,000 were transported anddelivered to its Detroit,Michigan,place of businessdirectly from points located outside the State ofMichigan.We find, -on the basis of the foregoing, thatRespondent is, and has been at all times materialherein,an employer engaged in commerce within themeaning of'Section 2(6) and(7) of the Act,and that itwilleffectuate the policiesof the Actto assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDSign,Pictorialand Display Union Local 591,International Brotherhood of Paintersand AlliedTrades, AFL-CIO,is a labor organizationwithin themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:Allproduction and maintenance employeesemployed by the Employer at its facility located at-11450 Warwick, Detroit, Michigan; but excludingalloffice clerical employees, guards and supervi-sorsas defined in the Act. '2.The certificationOn October 21, 1975, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the Regionalif assumed to be violative of Sec. 8(b)(1)(A) of the Act,did not warrantsetting aside the election.3 SeePittsburgh Plate GlassCo. v. NLRB,313 U S. 146, 162 (1941);Rules and Regulationsof theBoard, Secs. 102.67(1) and 102.69(c)4 In view of our disposition herein, we shall deny Respondent's motion todismiss the complaint 130DECISIONSOF NATIONALLABOR RELATIONS BOARDDirector for Region 7, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on June 8, 1976, and the Union continuesto be such exclusive representative within the mean-ing of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about June 10 and 18, 1976,and at all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about June 22, 1976, and continuing atall times thereafter to date, Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceJune 22, 1976, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit,and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaginginunfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusiverepresentativeof all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company,149 NLRB- 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Mr. Porto, Inc., d/b/a Custom Display Studios,isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Sign, Pictorial and Display Union Local 591,International Brotherhood of Painters and AlliedTrades, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.All production and maintenance employeesemployed by the Employer at its facility located at11450 Warwick, Detroit, Michigan; but excluding alloffice clerical employees, guards and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.Since June 8, 1976, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about June 22, 1976, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent Mr.Porto, Inc., d/b/a Custom Display Studios, Detroit, CUSTOWDISPLAY STUDIOSMichigan, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Sign, Pictorial andDisplay Union Local 591, International Brotherhoodof Painters and Allied Trades, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:Allproduction and maintenance employeesemployed by the Employer at its facility located at11450 Warwick, Detroit, Michigan; but excludingall office clerical employees, guards and supervi-sors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its facility at 11450 Warwick, Detroit,Michigan, copies of the attached notice marked"Appendix." 5 Copies of said notice, on forms provid-ed by the Regional Director for Region 7, after beingduly signed by Respondent's representative, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.131(c)Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that this Order is enforced by a Judgment ofa United StatesCourt of Appeals, the words in the notice reading, "Posted by Order of theNational Labor Relations Board"shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Sign,Pictorial and Display Union, Local 591, Interna-tional Brotherhood of Painters and Allied Trades,AFL-CIO, as the- exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofallemployees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embody suchunderstanding in a signed agreement. The bar-gaining unit is:All production and maintenance employ-ees employed by the Employer at its facilitylocated 11450 Warwick, Detroit, Michigan;but excluding all office clerical employees,guards and supervisors as defined in the Act.MR. PORTO, INC. D/B/ACUSTOM DISPLAYSTUDIOS